WALKER, Circuit Judge
(dissenting). In the opinion of the writer the allegations of the petition asserting the claim made by the appellee and the evidence offered in support of those allegations do not show the existence of a state of facts giving rise to the lien provided for by the section of the Constitution of Texas which is set out in the foregoing opinion. That section provides for mechanics, artisans, and materialmen having a lien upon “the buildings and articles made or repaired by them for the value of their labor done thereon, or material furnished therefor.” The subject of the lien given by that section is “the buildings and articles made or repaired by” a mechanic, artisan or materialman. It is not made to appear that that upon which a lien was claimed and allowed vyas a building or article made or repaired by the appellee. So far as the writer is advised, no authoritative ruling has been made which indicates that the liberality of construction which has been applied in giving effect to that provision goes so far as to make it permissible to accord to that provision the effect of giving a lien to a materialman not having the relation to the subject of the claimed lieu which that provision requires to exist to entitle him to a lien. It seems to the writer that the statute must be relied upon as support for the claim made. If either of the quoted statutory provisions *522entitled the appellee to acquire a lien, it was incumbent upon it to pursue the applicable method which the statute requires to be observed to fix a lien. Keating Implement & Machine Co. v. Marshall Electric Light & Power Co., 74 Tex. 605, 12 S. W. 489; Berry v. McAdams, 93 Tex. 431, 55 S. W. 1112.
The written contract between' the appellee, and the bankrupt was filed and recorded pursuant to the provision of the above-quoted article 5622. The contract as filed1 and recorded was not accompanied by the description of any house, building, or improvement, or of any lot or tract uf land, pursuant to the provision of article 5626 of the Texas statutes. What was put on record did not give any information as to the location of the machinery on which a lien was claimed. It disclosed only the sale of itemized parts or pieces of machinery f. o. b. York, Pa., at a stated price, part of which was payable in cash on arrival of the material, and the balance in two installments payable thereafter.
An obvious, purpose of such provisions as the one last mentioned is to enable any one having dealings with reference to property which may be subjected to liens to acquire from a public record definite information of the presence or absence of a statutory lien on that property. The record of a written contract for the furnishing of specified machinery or material, unaccompanied by a description of the structure in which the machinery or material was installed or used or a statement of the location of that structure, hardly could be regarded as a disclosure of such information. The above-quoted article 5626 evidences a legislative determination of what is required for the identification of the property on which a lien is sought to be established. What the appellee filed for record did not furnish that identification. It cannot -be said that one searching the record could have learned therefrom, that the appellee was claiming a lien on the particular property on which a lien in its favor was adjudged by the decree under review. The failure to have the recorded contract accompanied by a statement of the data mentioned in article 5626 was a failure to. comply with a requirement which is made a prerequisite to the acquisition of the lien claimed. Whitney-Central Trust & Savings Bank v. Luck, 231 Fed. 431, 145 C. C. A. 425. The conclusion of the writer is that because of that failure or omission the appellee was not entitled to the lien it claimed.